In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 18-1931

UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                                 v.


JOHN L. O’LEARY, IV,
                                              Defendant-Appellant.


        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
         No. 14 CR 00429-5 — Robert M. Dow, Jr., Judge.



   ARGUED FEBRUARY 20, 2020 — DECIDED APRIL 27, 2020


   Before BAUER, EASTERBROOK, and MANION, Circuit Judges.
    BAUER, Circuit Judge. John L. O’Leary, IV, and his co-
defendants operated a crack cocaine distribution business from
2010 to 2014. O’Leary sold crack cocaine rocks to customers,
collected money, and looked out for police. Each packet of
cocaine contained 30 rocks, priced at $10 per rock. Each
distributor received about one to eight packets daily, depend-
2                                                    No. 18-1931

ent on demand and favor in the operation, retaining a $100
profit and remitting the remaining $200 to the operation. As a
preferred distributor, O’Leary received more packets than
others.
    After the grand jury was presented with detailed testimony
about the operation and his involvement, it indicted O’Leary.
He elected to have a bench trial. The government presented a
variety of evidence in support of the charges including
O’Leary’s stipulations, the grand jury testimony, six intercepted
phone calls, a map of the area where the distributions took
place, and 23 grams of seized cocaine. The parties stipulated
that O’Leary had knowingly sold .4 grams of crack cocaine to
an undercover officer on both April 9, 2014, and April 25, 2014.
The government presented six wire tapped telephone record-
ings of O’Leary making incriminating statements. O’Leary was
also present when co-conspirators sold crack cocaine packets.
O’Leary was found guilty and he was sentenced to 120 months
in prison.
    O’Leary appeals, contending the government did not prove
beyond a reasonable doubt the relevant quantity of 280 grams
of cocaine. For the following reasons, we affirm.
                         DISCUSSION
    We review sufficiency of the evidence challenges at a bench
trial under jury trial standards. United States v. Wasson, 679 F.3d
938, 949 (7th Cir. 2012). We will only overturn the verdict if no
rational trier of fact would have found the defendant guilty
beyond a reasonable doubt after viewing the evidence in the
light most favorable to the government. United States v. Doody,
600 F.3d 752, 754 (7th Cir. 2010). We do not reweigh the
No. 18-1931                                                    3

evidence and may uphold verdicts entirely based on circum-
stantial evidence. United States v. Kruse, 606 F.3d 404, 408 (7th
Cir. 2010).
    The government must prove beyond a reasonable doubt
that O’Leary knowingly or intentionally distributed 280
grams or more of a substance containing a cocaine base. 21
U.S.C. §§ 841(a)(1) and (b)(1)(A)(iii). During the bench trial,
the government presented O’Leary’s grand jury testimony, six
wiretapped calls, and various stipulations. O’Leary argues that
the government’s reliance on his grand jury statement should
be disregarded because critical aspects of his statement were
not corroborated. However, as a whole, the evidence estab-
lishes O’Leary’s grand jury statement was reliable.
    Alone, an uncorroborated confession is generally insuffi-
cient to support a conviction; the government must provide
“substantial independent evidence which would tend to
establish the trustworthiness of the statement.” Opper v. United
States, 348 U.S. 84, 93 (1954). All elements must be established
by independent evidence or corroborated admissions. Smith v.
United States, 348 U.S. 147, 156 (1954). For instance, independ-
ent evidence may bolster the confession and prove the offense
through O’Leary’s statements. Id. The government meets its
burden by introducing substantial evidence supporting key
assertions in the confession, providing an evidentiary basis for
finding the statement as a whole is trustworthy. Id. at 157.
    O’Leary detailed his knowledge and understanding of the
operation along with his involvement during his grand jury
statement. He estimated that he received four packs at a time
and each pack contained roughly 3 grams. The operation sold
4                                                    No. 18-1931

approximately 78 kilograms between 2010-2014. By his own
account, O’Leary would have distributed 280 grams of crack
cocaine in about 24 days.
    Multiple aspects of O’Leary’s grand jury statement were
corroborated by independent evidence including the stipula-
tions and the wiretapped telephone calls. The stipulations and
calls provide this substantial evidence, identifying O’Leary as
a distributor and the packets being sold that contained cocaine,
the amount of drugs in the packets, the place of the conspiracy,
the status of drug sales and price, and the frequency of sales.
    Furthermore, the law does not limit O’Leary’s guilt to the
quantities he sold alone, but rather, to the entire operation.
O’Leary may be found guilty of offenses committed by co-
conspirators, even if he neither participated nor had knowledge
of the substantive offense. United States v. Pisman, 443 F.3d 912,
913 (7th Cir. 2006). Because the conspiracy sold about 60 grams
of crack cocaine daily, the 280 grams of crack cocaine quantity
was satisfied within 5 days.
    The government provided substantial evidence that
corroborated O’Leary’s grand jury testimony sufficient to
prove beyond a reasonable doubt that the conspiracy involved
at least 280 grams of crack cocaine.
                        CONCLUSION
  We AFFIRM the district court’s finding that the govern-
ment’s evidence sufficiently sustains O’Leary’s conviction.